Name: Commission Regulation (EEC) No 3695/85 of 23 December 1985 fixing the amount of the carry-over premium for certain fishery products for the 1986 fishing year
 Type: Regulation
 Subject Matter: fisheries;  foodstuff
 Date Published: nan

 28 . 12. 85 Official Journal of the European Communities No L 351 /43 COMMISSION REGULATION (EEC) No 3695/85 of 23 December 1985 fixing the amount of the carry-over premium for certain fishery products for the 1986 fishing year Whereas withdrawal prices for the 1986 fishing year for the fishery products listed in the Annex to Regulation (EEC) No 2203/82 have been set by Commission Regula ­ tion (EEC) No 3693/85 (4) ; Whereas, on the basis of the information on technical processing costs recorded in the Community, the amount of the premium should, for the 1986 fishing year, be as indicated in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), Having regard to Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the gran ­ ting of a carry-over premium for certain fishery products (3), and in particular Article 3 thereof, Whereas the purpose of the carry-over premium is to give suitable encouragement to producers' organizations to carry over products withdrawn from the market so that where possible the destruction of fish of a high commer ­ cial value can be avoided ; Whereas the amount of the premium must be such as not to disturb the balance of the market for the products in question ; Whereas the amount of the premium may not be more than 50 % of the Community withdrawal price for the fresh product or exceed the technical costs of processing, highest costs discounted, recorded in the Community during the previous fishing year ; HAS ADOPTED THIS REGULATION : Article 1 For the 1986 fishing year, the carry-over premium for the products listed in Annex I to Regulation (EEC) No 2203/82 shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 379, 31 . 12 . 1981 , p . 1 . (2) OJ No L 340, 28 . 12 . 1984, p . 1 . 0 OJ No L 235, 10 . 8 . 1982, p . 4 . (4) See page 35 of this Official Journal . No L 351 /44 Official Journal of the European Communities 28 . 12. 85 ANNEX Amount of the premium Processing methods listed in Article 14 (5) of the basis Regulation Products listed in Annex I to Regulation (EEC) No 2203/82 Amounts for products listed in column 2 (ECU/tonne) 1 2 3 I. Freezing and storage of whole , gutted and with head or cutting-up products Redfish Cod Saithe Haddock Whiting Shrimps 59 II . Filleting, freezing and storage Redfish Cod Saithe Haddock Whiting 102 III . Salting and storage of whole, gutted and with head, cutting-up or filleted products Redfish Cod Saithe Haddock Whiting 102 IV. Drying and storage of whole, gutted and with head, cutting-up or filleted products Redfish Cod Saithe Haddock Whiting 113